                                                      United States District Court
                                                      Central District of California
                              **AMENDED 7/2/19 TO CORRECT RETITUTION AMOUNT**
 UNITED STATES OF AMERICA vs.                                             Docket No.:            SACR 13-1-AG

 Defendant   MOHAMED SALAH                                                Social Security No. 4          4       8     2
       Mohamed Morales; Mohamed Ahmed Salah;
                                                                          (Last 4 digits)
 akas: Mohamed Ismail

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.        06     05    2018


 COUNSEL                                                            Dean Steward, Appointed
                                                                          (Name of Counsel)

    PLEA             GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO          X     NOT
                                                                                                             CONTENDERE            GUILTY
  FINDING        There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                  Conspiracy to Commit Bank Fraud and Wire Fraud in violation of 18 USC β1349 as charged in Count 1 of the First
                 Superseding Indictment

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted:
  COMM
  ORDER

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $7,487,163 under 18 U.S.C. §3663A to
victims as set forth in a separate victim list prepared by the probation office which this Court adopts and which reflects
the Court's determination of the amount of restitution due to each victim. The victim list, which shall be forwarded to
the fiscal section of the clerk's office shall remain confidential to protect the privacy interests of the victims.


Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least 10% of the defendant's gross monthly income, but not less
than $200, whichever is greater, shall be made during the period of supervised release. These payments shall begin 30
days after the commencement of supervision. Nominal restitution payments are ordered as the court finds that the
defendant's economic circumstances do not allow for either immediate or future payment of the amount ordered.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in this judgment.

The defendant shall be held jointly and severally liable with convicted codefendants Maher Obagi, Momoud Abaji, and
Jacqueline Burchell, and convicted co-participant Ali Mustafa Khatib (Docket No. 8:12-CR-00141-AG), and, if
convicted, codefendant Wajieh Tbakhi, for the amount of restitution ordered in this judgment. The victims’ recovery is

CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 4
 USA vs.         MOHAMED SALAH                                         Docket No.:   SACR 13-1-AG

limited to the amount of their loss and the defendant's liability for restitution ceases if and when the victims receive full
restitution.

All fines are waived as the Court finds that the defendant does not have the ability to pay a fine in addition to restitution.

The defendant shall comply with General Order No. 01-05.

Under the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Mohamed Salah, is hereby
committed on Count 1 of the First-Superseding Indictment to be imprisoned for a term of 57 months

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four years under the
following terms and conditions:

         1.         The defendant shall comply with the rules and regulations of the U.S. Probation Office and General
                    Order 05-02. Further, the defendant shall comply with the rules and regulations of General Order
                    01-05, including the three special conditions delineated therein.

         2.         During the period of community supervision the defendant shall pay the special assessment and
                    restitution in accordance with this judgment's orders pertaining to such payment.

         3.         The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.         The defendant shall apply all monies received from income tax refunds, lottery winnings,
                    inheritance, judgments and any anticipated or unexpected financial gains to the outstanding court-
                    ordered financial obligation.

         5.         The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as
                    defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage
                    devices or media, office, or other areas under the defendant’s control to a search conducted by a
                    United States Probation Officer or law enforcement officer. Failure to submit to a search may be
                    grounds for revocation. The defendant shall warn any other occupants that the premises may be
                    subject to searches pursuant to this condition. Any search pursuant to this condition will be
                    conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the
                    defendant has violated a condition of his supervision and that the areas to be searched contain
                    evidence of this violation.

         6.         The defendant shall comply with the immigration rules and regulations of the United States, and
                    if deported from this country, either voluntarily or involuntarily, not reenter the United States
                    illegally. The defendant is not required to report to the Probation Office while residing outside of
                    the United States; however, within 72 hours of release from any custody or any reentry to the
                    United States during the period of Court-ordered supervision, the defendant shall report for
                    instructions to the United States Probation Office, located at: United States Court House, 411 West
                    Fourth Street, Suite 4170, Santa Ana, CA 92701-4516.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or
before 12 noon, on a date to be determined by the Court. In the absence of such designation, the defendant shall report
on or before the same date and time to the United States Marshal located at the United States Court House, 411 West
Fourth Street, Suite 4170, Santa Ana, California 92701-4516.


CR-104 (09/11)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 6
 USA vs.         MOHAMED SALAH                                               Docket No.:       SACR 13-1-AG

The Court recommends that the defendant be housed at a facility in Southern California to facilitate visitation to with his
minor children, family and friends.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses
a low risk of future substance abuse.
I




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            July 2, 2019
            Date                                                  U. S. District Judge Andrew J Guilford

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            July 2, 2019                                    By    M. Kunig
            Filed Date                                            Deputy Clerk




CR-104 (09/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs.         MOHAMED SALAH                                                     Docket No.:       SACR 13-1-AG



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written           criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                   of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the            officer;
         court or probation officer and shall submit a truthful and complete     11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                        any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation              contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;           12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                  being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                  or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other              permission of the court;
         acceptable reasons;                                                     14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior           parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                       record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall               probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or           defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such        15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
 USA vs.         MOHAMED SALAH                                                   Docket No.:      SACR 13-1-AG



   X The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                    1. Special assessments pursuant to 18 U.S.C. §3013;
                    2. Restitution, in this sequence:
                              Private victims (individual and corporate),
                              Providers of compensation to private victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                    5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 6
 USA vs.         MOHAMED SALAH                                                  Docket No.:       SACR 13-1-AG



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                                 Date




                    U. S. Probation Officer/Designated Witness                                Date



CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 6
